The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner makes the following interpretation of the scope of what constitutes a monoclonal gammopathy.  In the last full paragraph on page one of the instant specification, teaches that the over expression of a particular immunoglobulin in a patient is a risk factor for developing serious diseases.  These diseases are collectively known as monoclonal gammopathies.  The second full paragraph of page 18 of the instant specification (the last paragraph of example 2) teaches that the ability of MALDI-TOF MS to identify the presence of monoclonal free light chains in urine samples from patients with multiple myeloma was also evaluated.  The results from the MALDI-TOF MS analysis of a urine sample from a patient with known lambda free light chains is shown in figure 9, and a peak at 23,327 Mass/Charge indicates the presence of the lambda free light chain in the urine sample.  These findings indicate that MALDI-TOF MS can be used to screen patient samples for monoclonal gammopathies.  In other words multiple myeloma is within the scope of monoclonal gammopathies.  The instant disclosure does not list/teach what other diseases fall under the scope of monoclonal gammopathies.  In the newly cited Bida paper, disease association between monoclonal gammopathy and other diseases were studied.  The paragraph bridging the columns of page 685 teaches that monoclonal gammopathy of undetermined significance (MGUS) is a known precursor of more serious diseases, such as multiple myeloma, primary amyloidosis, and Waldenstrom macroglobulinemia.  In other words, these diseases would be expected to have an M-protein and fall under the scope of what constitutes a monoclonal gammopathy.  The paper also identifies associations with several other diseases which would also fall under the scope of the monoclonal gammopathy language.  Thus for examination purposes, examiner will treat the measurement of an M-protein in a blood or urine sample associated with any of the diseases that Bida teaches as having an association with MGUS as an indication of a monoclonal gammopathy.     
With respect to the polyclonal background, page 11, lines 2-23 of the originally filed specification teaches that the ion mass spectrum can be analyzed for one or more peaks having an intensity greater than the intensity of the background ion levels, e.g., the ions resulting from non-overexpressed immunoglobulins.  For example, one or more ion peaks, e.g., an ion peak of the highest intensity, can be examined to determine if the one or more ion peaks has an ion intensity greater than the background intensity.  Specific examples of how much greater than the background include the ion intensity of the one or more peaks being at least two standard deviations greater than the background intensity; in some cases, at least 50% greater, at least 75% greater, or at least 100% greater, or at least 3-fold higher, 5-fold higher, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold higher, 25-fold higher, 50-fold higher, 75-fold higher, 100-fold higher, or more.  The presence of one or more peaks having an ion intensity greater than the background level is considered as an M-protein peak or M-spike, indicating the presence of a monoclonal immunoglobulin above the polyclonal background.  In other words, the polyclonal background (the ions resulting from non-overexpressed immunoglobulins) is an inherent part of any sample and the claims are simply requiring the determination of one or more peaks that have an intensity that is greater that this polyclonal background.  
With respect to the “top down mass spectrometry technique”, examiner will treat that as excluding protease digestion prior to mass spectrometry for examination purposes.  This can include separation on a chromatograph or reducing to release the light and heavy chains subsequent to the isolating step and prior to performing mass spectrometry.  In other words, for examination purposes, examiner will treat the subjecting step as including mass spectrometry techniques that are known and/or used for obtaining mass spectra of proteins/peptides such as top-down and middle-down in in which protease digestion is not used.  This can be in combination with or without fragmentation during and/or after ionization within the mass spectrometer to produce the required mass spectrum/spectra (see the following paragraph for the classification of mass spectral techniques as top- or middle-down).  
With respect to the classification of the mass spectrometry technique as top-down and/or bottom-up, examiner refers applicant to the cited Beck paper.  Figure 4 shows an antibody mass spectral characterization flowchart in which the terms "top-down", "middle-down", "middle-up" and bottom-up" are used.  The IgG antibodies are characterized as whole antibodies, fragments (light and heavy chains; Fab and Fc that may be used in functional assays; light chain, Fd and Fc/2), and by peptide/glycopeptide mapping (LC-MS and LC-MS/MS).  The first paragraph of the "Top-Down and Middle-Down" section starting on page 719 defines the mass measurement of the gas phase fragments of intact biomolecules as top-down Mass spectrometry.  It further defines the gas phase fragmentation analysis of mAb fragments yielded by reduction or limited proteolysis of the intact molecules as middle-down.  Thus, if one is performing "top-down" mass spectrometry, one is ionizing the intact biomolecule and looking at its fragmentation pattern.  On the other hand, if one is performing "middle down" mass spectrometry, one is ionizing portions of the intact biomolecule prepared by reduction (i.e. the intact light or heavy chains shown in figure 4) or limited proteolysis (i.e. intact mAb fragments such as the variable containing fragments Fab and F(ab)'2 shown in figure 4) and looking at its fragmentation pattern.  It is noted that the cited Murray paper authored by the instant inventors reproduced figure 4 from Beck (see figure 2 of Murray).  Thus applicant appears to agree with the definition put forth by Beck when it comes to the terms "top-down", "middle-down", "middle-up" and bottom-up".  Thus examiner will treat these terms as having a definition equivalent to that given by Beck when it comes to interpreting claim language and/or arguments presented in a response.  
Claim 3 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 3, in the detecting step of claim 1, the claim states that “wherein the M-protein peak indicate the presence of the monoclonal gammopathy.”  In other words determination of a monoclonal gammopathy is an inherent result of detecting an M-protein peak.  Thus with respect to claim 3, it is not clear what additional step(s)  is/are required beyond that of claim 1.  
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See the reasons given in the rejection under pre-AIA  35 U.S.C. 112, 2nd paragraph rejection above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 3-4, 9 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergen  (previously cited on page 2 of the PTO-892 mailed 11/18/16, newly applied).  In the paper Bergen teaches that primary systemic amyloidosis (AL, a monoclonal gammopathy) is characterized by the overproduction of immunoglobulin light chain proteins by a monoclonal, terminally differentiated B-lymphocyte or plasma cell clone.  The free immunoglobulin light chains are deposited in an abnormal conformation as amyloid in a variety of organs in the body.  In an attempt to characterize the structure of amyloid-forming light chain proteins they developed an on-line immunoaffinity purification and subsequent characterization of free κ and free λ immunoglobulin light chains by electrospray ionization mass spectrometry.  The methodology is totally automated and requires 20 μL of serum.  Mass spectral analysis of Bence Jones proteins under non-denaturing conditions was also utilized to examine the tertiary and quaternary structure of light chain proteins and clearly shows covalent dimer formation of lambda type light chain.  This type of on-line assay may prove helpful in elucidating distinguishing features capable of discriminating AL from benign monoclonal gammopathies of undetermined significance as well as diagnosing AL.  In the process total immunoglobulins isolated from the sample to obtain a polyclonal immunoglobulin sample, wherein said immunoglobulins are variable region-containing immunoglobulins wherein the variable region-containing immunoglobulins are intact immunoglobulin light chains and/or intact immunoglobulin heavy chains (free light chains, see at least the affinity column preparation section on page 192 and the online event sequence section starting on page 192); the polyclonal immunoglobulin sample was subjected to a top down mass spectrometry technique to obtain a mass spectrum of the polyclonal immunoglobulin sample (see at least the mass spectrometers section on page 192, and figures 2-4 with their associated discussion); and detecting the presence or absence of an M-protein peak having an ion intensity at least 3-fold higher than the polyclonal background ion intensity in the mass spectrum, the M-protein peak resulting from a variable region of an expanded monoclonal immunoglobulin present in the polyclonal immunoglobulin sample, wherein the M-protein peak indicates the presence of the monoclonal immunoglobulin from a monoclonal gammopathy (see at least figures 3 and 4 with their associated discussion as well as the paragraph bridging the columns of page 200 and the paragraph which follows it).  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5, 15, 17-18, 32 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergen as applied to claims 1, 3-4, 9 and 31 above, and further in view of Koomen (US 2011/0151494).  Bergen does not teach taking first and second samples and comparing them or treating the sample with a reducing agent. 
Regarding claims 5, 15, 17-18, 32 and 38, Koomen discloses a method of determining whether or not an immunoglobulin (monoclonal serum protein, monoclonal antibody or monoclonal spike) is present above the polyclonal background in a sample (Para. [0004]-[0005], [0009]), the method comprising: a) providing a sample comprising variable region-containing immunoglobulins (serum samples, Para. [0005]); b) subjecting the sample to a mass spectrometry technique to obtain a mass spectrum of the sample (Para. [0005]); and c) determining whether or not an immunoglobulin is present above the polyclonal background level by detecting the presence or absence of an M-protein peak in the mass spectrum (detecting monoclonal spike, Para. [0009], Fig. 3) and further discloses wherein said variable region-containing immunoglobulins may be selected from immunoglobulin light chains, immunoglobulin heavy chains, and mixtures thereof (heavy chain, light chain or proteolytic fragment thereof, (see paragraph [0045]).  Paragraph [0005] teaches that proteolytic peptides are used as surrogate biomarkers to measure the amount of monoclonal antibody in the patient’s sera.  Paragraph [0044] teaches that a sample such as blood or serum is treated to isolate the target protein by subjecting it to size exclusion chromatography, gel electrophoresis and/or affinity chromatography.  The target protein, an antibody, is subjected to trypsin as the enzyme used to produce the proteolytic fragments prior to mass spectrometry.  The paragraph also teaches that other means for fragmentation of a target protein are known in the art and can be used in the methods.  Optionally, the target protein can be denatured prior to fragmentation.  In one embodiment, treatment of the target protein with urea and disulfide reduction and cysteine alkylation can be performed (this would have decoupled the immunoglobulins to produced intact immunoglobulin light chains and immunoglobulin heavy chains as required for claims 15, 17-18 and 38).  Figures 1A and 1B and their description in paragraph [0051] teach the use of serum protein electrophoresis (SPEP) to isolate serum proteins into albumin and the four regions of globulins.  Normally the target antibody proteins are found in the gamma region which are low in intensity compared to albumin and are present as diffuse bands (this is the polyclonal background resulting from non-overexpressed immunoglobulins).  When one or more monoclonal antibodies is produced in high concentration or an M-protein is present, it usually appears in the gamma region as a dark band as shown in figure 1B.  Examiner notes that while this dark band may be due to the presence of an M-protein, the polyclonal background of the gamma region would have been expected to still be present in its normal diffuse bands, thus the polyclonal background limitation of the claim is met.  Paragraph [0052] teaches that quantitative mass spectrometry replaces the standard art methods with a single analysis by processing the protein bands from the SPEP for protein identification using LC-MS/MS after protein denaturation with urea, disulfide reduction, cysteine alkylation and trypsin digestion.  Paragraph [0054] teaches that the quantitative mass spectrometry assay is advantageous where limited amounts of sample are available.  Additionally, implementation of the single quantitative test provides advantages over the prior qualitative tests due to the speed and parallel processing that was achievable with automated sample handling and MS detection.  Paragraph [0055] clearly teaches that the examples and embodiments are only illustrative so that various modification or changes would be suggested to those skilled in the art and that, within the scope of the disclosure, any elements or limitations described can be used individually or in any possible combination with any other element that is described.  Specifically with respect to the first and second samples, Koomen discloses a method of monitoring a treatment of monoclonal gammopathy in a subject (monitoring progress for multiple myeloma, for patients with monoclonal gammopathy, Para. [0005]), the method comprising: a) providing a first sample comprising variable region-containing immunoglobulins before the treatment (several patient samples, Para. [0044]); b) providing a second sample comprising variable region-containing immunoglobulins after the treatment (several patient samples, Para. [0044]), wherein said variable region-containing immunoglobulins of the first and second samples may be selected from immunoglobulin light chains, immunoglobulin heavy chains, and mixtures thereof (heavy chain, light chain or proteolytic fragment thereof, Para. [0045]); c) subjecting the first and the second samples to a mass spectrometry technique to obtain a first mass spectrum of the first sample and a second mass spectrum of the second samples (Para. [0005]; peptides are subjected to mass spectrometry, Para. [0044]); d) determine a first level of an immunoglobulin based on the first mass spectrum, and a second level of the immunoglobulin based on the second mass spectrum (peptides are subjected to mass spectrometry to identify and quantify the levels of the target protein, Para. [0043]); and e) comparing the first level and the second level (progression of disease can be monitored by measuring the serum concentration of the monoclonal antibody it produces, Para. [0051]; quantitative test may be used to follow multiple myeloma patients as required for claim 31, Para. [0054]).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the top-down/middle-down procedure of Bergen to examine samples for the presence of an M-protein peak and/or monitor multiple samples to monitor the presence or treatment of multiple myeloma as taught by Koomen because Bergen teaches the method as a means to detect/monitor monoclonal gammopathies and the clear desire of Koomen to detect and/or monitor multiple myeloma using an automated procedure.    
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergen as applied to claim 1 above, and further in view of Smith (US 2011/0117021).  
Regarding claim 7, Bergen does not disclose using a matrix assisted laser desorption ionization-mass spectrometry (MALDI-MS) as the mass spectrometry technique.  However, Smith teaches wherein the mass spectrometry technique may comprise a matrix assisted laser desorption ionization-mass spectrometry (MALDI-MS) (Para. [0068] antibodies are selected that do not rapidly degrade. Fragmentation of an anti-YAP-1 antibody may be measured using capillary electrophoresis (CE) and Matrix Assisted Laser Desorption Ionization Mass Spectrometry (MALDI-MS), as is well understood in the art; Para. [0079] Cloned hybridoma cells which produce monoclonal antibodies that are reactive with YAP-1 antigen are then identified and expanded to produce purified fully human monoclonal antibodies).  Also Wang teaches the construction of a multiple myeloma diagnostic model by magnetic bead-based MALDI-TOF mass spectrometry of serum and pattern recognition software.  
It would have been obvious to one of ordinary skill in the art to modify the method of Koomen to include wherein the mass spectrometry technique may comprise a matrix assisted laser desorption ionization-mass spectrometry (MALDI-MS) as taught by Smith or Wang. The motivation would be to use a common technique for measuring antibody fragmentation.  Alternatively Wang teaches using MALDI on the same type of sample as was being investigated by Koomen.  
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.  As a result of the changes to the claims, new rejections under pre AIA  35 U.S.C. 112 second and fourth paragraphs have been applied against claim 3, the other rejections under pre AIA  35 U.S.C. 112 first and second paragraphs have been withdrawn by examiner, all previous art rejections have been withdrawn by examiner and new rejections based on the previously cited and  newly applied Bergen reference alone or in combination with Koomen and Smith have been applied against respective claims.  As such the arguments are moot with respect to the new and withdrawn rejections.  With respect to the new art rejections, Bergen clearly teaches isolation of a polyclonal immunoglobulin fraction from serum followed by mass spectrometry and detection of an M-protein in the spectrum.  Thus its application addresses most of the arguments that applicant provided against the previous art rejections.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art contains teachings related to affinity separation techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlen Soderquist/
Primary Examiner, Art Unit 1797